DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 10/5/22.
There are a total of 8 claims pending in this application; of the original 8 claims, claims 2, 4, 6 and 8 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 112
In view of applicant’s response, the 112 rejection of claims 1-8 are withdrawn. The examiner is interpreting element 703 of figure 7 as described in the as filed specification at paragraph 34 as the claimed 4-bit local bus identifier that is processed to determine if the payload is meant for a local bus per the last limitation of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283).

	As to claims 1 and 5 (using claim 1 as exemplary) Robinson teaches:

a host side bus (Fig 12 see backbone) to receive and transfer a communication comprising a 4-bit local bus device identifier, a 3-bit HID code, and payload, (Fig 1 teaches a communication packet with destination address and data (payload) [0021], [0046] - figure 1 shows a communication packet containing address fields. The exact length of the fields (8 bits, 4 bits, 3 bits, etc. is a design choice)

wherein the 4-bit local bus device identifier is to identify that the communication is to be provided to a component connected to a local bus, (Fig 4 bytes 2 and 1 and [0034], [0058-0059])

the 3-bit HID code is to identify a selected hub device among hubs connected to the host side bus; (Fig 4 byte 3 and [0034], [0058-0059] the term “HID” can be confusing – HID typically means “human interface device” such as a mouse or keyboard – for examination purposes the examiner is interpreting this as Host ID)

hub circuitry to: 
process the 4-bit local bus device identifier and process the 3-bit HID code to determine whether the payload is to be transferred to a component through the hub circuitry and through a local bus, ([0021])

wherein based on a determination that the payload is to be transferred to the component through the selected hub device and through the local bus, the hub circuitry is to send the payload over the local bus to the component. ([0021] it is obvious that once the hub identifies “traffic it must handle” it would send the payload over the local bus (Fig 12 buses 1-6) to the addressed device)

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Trombley et al. (US 20100005214).

	As to claims 2 and 6 (using claim 2 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “wherein the component resides on a dual in-line memory module (DIMM) system”. Trombley teaches:

wherein the component comprises a dual in-line memory module (DIMM) system (Fig 1 elements 104 and 108 and [0024] teaches multiple DIMMs that the hub directs traffic to)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Trombley. The motivation would have been to take advantage of the reduced footprint and faster speeds achievable in DIMMs and therefore gain wider marketplace acceptance.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Eide et al. (US 20100079302).

	As to claims 3 and 7 (using claim 3 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “wherein the host side bus and the local bus are Mobile Industry Processor Interface (MIPI) 13C standard compatible buses”. Eide teaches:

wherein the host side bus and the local bus are Mobile Industry Processor Interface (MIPI) 13C standard compatible buses (Fig 1 elements 105 and 102 and [0037] teaches using an I2C bus for communications between a processor and memory. I3C is the next generation of I3C and is a well-known in the art industry standard)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Eide. The motivation would have been to reduce design time and gain wider marketplace acceptance by using an industry standard for the local bus.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Lakshmanamurthy et al. (US 20130083794).

	As to claims 4 and 8 (using claim 4 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “store and forward copies of the payload to multiple components connected to the local bus”. Lakshmanamurthy teaches:

store and forward the payload to the component. ([0041-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Lakshmanamurthy. The motivation would have been to reduce required bandwidth by multi-casting data when appropriate.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on page 5) with regard to the independent claim(s) 1 and 5 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “the 4-bit local bus device identifier is to identify that the communication is to be provided to a component connected to a local bus”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The previous action cited the Robinson reference figure 4 and paragraphs 58-59 which teaches bytes of the header that are used to identify the local bus ID and bytes of the header that are used to identify the device ID that the hub needs to forward the payload to. This meets the claim language as written because the claim language requires a 4-bit local bus device identifier. The main difference is a byte (8 bits) vs a bit identifier but this is a design choice. The applicant also notes that the reference doesn’t meet the claim limitation because it “merely discloses an explicit destination addresses, whereas, the emphasized claim limitation is describing a type of communication”. As highlighted by the applicant in the previous paragraph from page 5 of the remarks only a generic communication is mentioned and not a specific type as the applicant alleges so the examiner feels the explicit addressing scheme which is obviously for communications teaches the limitation as written.

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181